Citation Nr: 0527530	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-00 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a status 
postoperative left inguinal hernia with residual inguinal 
pain, currently rated as 10 percent disabling, from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served periods of active duty for training in the 
Army/Army National Guard from February 1991 to August 1991 
and from August 2000 to March 2001.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision rendered by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection and 
assigned a noncompensable rating for residuals, status post 
left inguinal hernia.  After the veteran submitted a timely 
notice of disagreement (NOD) in September 2003, the RO issued 
an October 2003 rating decision that assigned a 10 percent 
evaluation for status post left inguinal hernia with residual 
inguinal pain.  The appeal for a higher rating remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993)(where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
The veteran filed a timely formal appeal in November 2003 
after the RO issued a statement of the case (SOC) in October 
2003.

The veteran had a Travel Board hearing at the RO with the 
undersigned Judge in May 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim must be remanded to comply with Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  This case must be returned to the RO for 
initial consideration of the additional evidence 
submitted/obtained for the veteran's claim.  The RO must 
readjudicate the veteran's claim in light of the evidence 
received since the April 2004 supplemental statement of the 
case (SSOC).  


In an August 2005 letter, the Board notified the veteran that 
he has a right to have new evidence reviewed by the agency of 
original jurisdiction (AOJ) for issuance of an SSOC, but that 
that he could submit a written waiver of his right to initial 
AOJ consideration of the new evidence within 45 days from the 
date of the August 2005 letter so that the Board could 
proceed with the adjudication of his appeal without remanding 
the case to the AOJ.  A waiver of RO consideration of the new 
evidence is not of record.  Consequently, the appeal must be 
referred to the RO for initial consideration of the 
additional evidence submitted for the veteran's claim.  See 
38 C.F.R. § 20.1304 (2004).

Accordingly, this case is REMANDED for the following:

Readjudicate the veteran's claim for 
entitlement to an increased evaluation 
for a status postoperative left inguinal 
hernia with residual inguinal pain, with 
consideration of all evidence, including 
that received after the most recent SSOC.  
If this claim remains denied, issue a 
SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since April 2004.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


